Citation Nr: 1432284	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right total knee arthroplasty (replacement).

2.  Entitlement to compensation for bilateral hand dermatitis as secondary to right total knee arthroplasty.

3.  Entitlement to compensation for disability manifested by back pain as secondary to residuals of right total knee arthroplasty.

4.  Entitlement to compensation for disability manifested by right leg pain as secondary to residuals of right total knee arthroplasty.

5.  Entitlement to compensation for an acquired psychiatric disorder as secondary to residuals of right total knee arthroplasty.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2010 rating decision of the VA Regional Office (RO) in Manchester, New Hampshire that denied compensation under § 1151 for residuals of right total knee arthroplasty, as well as bilateral hand dermatitis, back pain, right leg pain and a psychiatric disorder as secondary thereto.

The Veteran was afforded personal hearings at the RO in September 2011 and by videoconference in November 2012 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.


FINDINGS OF FACT

1.  The Veteran has no additional right knee disability that is due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or due to an event not reasonably foreseeable.

2.  Compensation under 1151 for residuals of right total knee replacement is not established; there is no legal basis to consider bilateral hand dermatitis as secondary thereto.  

3.  Compensation under 1151 for residuals of right total knee replacement is not established; there is no legal basis to consider a back disorder as secondary thereto.

4.  Compensation under 1151 for residuals of right knee replacement is not established; there is no legal basis to consider a right leg disability as secondary thereto.

5.  Compensation under 1151 for residuals of right total knee replacement is not established; there is no legal basis to consider an acquired psychiatric disorder as secondary thereto.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right total knee arthroplasty as the result of VA treatment and care are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).

2.  The criteria for compensation for bilateral hand dermatitis as secondary to right total knee arthroplasty are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310, 3.361 (2013).

3.  The criteria for compensation for disability manifested by back pain as secondary to residuals of right total knee arthroplasty are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310, 3.361 (2013).

4.  The criteria for compensation for disability manifested by right leg pain as secondary to residuals of right total knee arthroplasty are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310, 3.361 (2013).

5.  The criteria for compensation for an acquired psychiatric disorder as secondary to residuals of right total knee arthroplasty are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims of entitlement to compensation under 1151 and disabilities as secondary thereto.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in December 2009 and August 2010 of the information and evidence needed to substantiate and complete the claims.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording a VA examination.  The Veteran has presented testimony on two personal hearings on appeal.  During the November 2012 hearing, the undersigned questioned the Veteran in a way to elicit testimony regarding any relevant evidence that may not already be a part of the claims file.  The elements necessary to satisfy the claims were discussed.  The hearing complied with the requirements of 38 C.F.R. § 3.103(b).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

Pertinent Law and Regulations

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(d)(1)(ii) (2013).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable in each claim is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2013).  38 C.F.R. § 3.361(d)(2) (2013). 

Compensation may be granted for disability that is proximately due to or the result of a disability for which compensation has been established. See 38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by a compensated disorder. See Allen v. Brown, 7 Vet. App. 439 (1995).


Factual Background

A claim for compensation under 38 U.S.C.A. § 1151 for repeat right total knee arthroplasty was received in November 2009.  The Veteran stated that as a result of lack of proper follow-up care after VA surgery on the right knee in March 2007, he developed infection and had to have a repeat right total knee replacement resulting in additional disability of the right knee.

The appellant presented testimony on personal hearings on appeal in September 2011 and November 2012 to the effect that after his surgery in March 2007, he developed a lump above the knee and advised a VA physician about it and other problems he was having with the right knee.  He stated that he was assured there was no concern.  The Veteran related that he kept telling doctors that there was something wrong with his knee until the knee became so infected that he had to have a long course of vancomycin to cure the infection.  He stated that after the infection went down, he had to have right knee replacement revision, that the knee was never normal after that point, and that it had gotten worse.  The appellant averred that because VA failed to exercise a reasonable degree of care while he was recuperating, he has been left with a greater degree of right knee disability.  He also stated that he developed additional disabilities because of right knee replacement failure, including dermatitis of the hands resulting from the long administration of vancomycin, right leg pain, aggravation of back pain, and increased anxiety.  The Veteran testified that he had to stop working due to the postoperative right knee and could not engage in many of the activities he formerly enjoyed.  

VA outpatient records dating from January 2007 reflect that the Veteran was a first time referral for bilateral degenerative knee arthritis consultation.  It was noted that he had had two previous right knee arthroscopies, the last one eight years before.  The appellant stated that he was able to ambulate without assistive devices but frequently had knee pain, buckling or catching, legs giving way and bilateral effusions.  It was noted that he was accompanied by his wife and that they were inquiring about total knee arthroscopy.  Following examination, it was noted that the Veteran had significant arthritis of both knees, the right significantly worse than the left.  It was reported that after the risks, benefits and alternatives were discussed, the Veteran and his wife were interested in his undergoing a right total knee replacement at that time.  In February 2007, it was recorded that the Veteran was seen for a pre-op total knee replacement education visit where an education booklet was reviewed with him, and all questions were addressed.  He took the booklet with him.  An early March clinical entry noted that informed consent was given for total knee arthroplasty.  The procedure was explained in detail.  It was reported that all risks, benefits, and alternatives were explained to him.

Subsequently in March 2007, it was noted that the Veteran had been evaluated as a good candidate for total knee arthroplasty as pain was inferring with his activities of daily life.  On the day of surgery, it was recorded that he had been informed of all risks and benefits and agreed to the procedure being performed.  A valid statement of informed consent was signed and dated and made a part of his record.  The Veteran underwent right total knee arthroplasty on March 29, 2007.  Medication, rehabilitation and physical therapy were prescribed.  On discharge on April 3, 2007, the appellant indicated that he was "feeling good."  He was made aware of knee precautions and encouraged to report any change in his condition.  On follow-up on April 17, 2007, it was noted that he was doing well.  It was reported that he had no fever, chills, or drainage from the incision and that he had no complaints.  The incision was well healed.  There was minimal swelling over the knee.  Range of motion was from -5 to 95 degrees.  Staples were taken out and Steri-Strips were put in place.  On follow-up on April 20, the Veteran related that approximately 1 and 1/2 weeks before, he began to develop increased pain and swelling with decreased range of motion but no fevers of chills.  In the assessment, the examiner noted that the Veteran's examination and history did not suggest infection but that given some changes on X-ray, there were some concerns of possible early hardware loosening.  It was recommended that he follow-up in a week to repeat X-rays.  The examiner noted that if pain continued, work-up would begin for infectious etiology.  A May 7, 2007 examination disclosed no erythema or drainage although was some swelling was observed.  The surgical incision was well healed.  The Veteran stated that he was doing well, was taking less pain medication and that physical therapy was going well.  

The Veteran complained of pain along both the medial and lateral aspects of the knee, as well as posteriorly, on May 29, 2007.  He stated that when he stretched the knee or engaged in a lot of exercises, he developed muscle spasms in the hamstring region.  He was wondering why he had not progressed further.  Evaluation of the right knee disclosed a well-healed scar with a small amount of swelling in the right knee.  The knee was stable to varus and valgus.  There was a slight amount of tenderness along the medial and lateral aspects of the knee.  On October 16, 2007, it was noted that Veteran had complaints of constant pain and localized swelling.  He walked with a cane.  There was right knee effusion and localized soft tissue swelling in the anterior medial aspect of the joint.  The incision was well-healed with no skin changes or erythema.  It was reported that the Veteran lacked two or three degrees of extension and had about 100 degrees of flexion.  Varus and valgus were stable.  Neurovascular status was intact.  A bone scan was obtained that disclosed some abnormalities.  It was explained to the Veteran that the bone scan was not able to rule out the possibility of infection.  

On October 25, 2007, the Veteran presented to urgent care with signs of possible infection with a significant swollen and red area at the distal end of the surgical scar.  There was no drainage.  He denied fever.  The knee continued to be painful.  The Veteran related that the blister had arisen within the past week.  A fluid-filled cyst was observed over the inferior aspect with surrounding erythema and fluctuance.  The knee was diffusely very warm.  It was noted that he had been seen in the clinic the previous week without any signs of a localized infection.  The appellant was admitted and incision and drainage were performed.  Fluid was collected and sent for gram stain, cell count, culture and crystals.  Knee joint aspiration was subsequently obtained.  On October 27, 2009, it was reported that the overall clinical scenario suggested early infection of the prosthetic joint with an indolent organism that had formed a sinus tract to the skin and that Coagulase negative Staph was the likely candidate.  It was reported that effective therapy would likely necessitate explantation of the prosthesis and six weeks of antibiotic therapy followed by reimplantation in a second step after the infection had resolved.  In November, 2007, it was recorded that the Veteran had been doing fine until two weeks before when he noticed a blister at the end of the knee wound.  It was reported that the blister was opened and revealed bacteria in the culture.  The decision was made to be very aggressive and to perform a two-step arthroplasty.  It was noted that the Veteran understood the situation very well and agreed with the plan.  Following a six-week course of vancomycin therapy, the Veteran underwent reimplantation of the right total knee replacement on January 16, 2008.  

The appellant was afforded a VA compensation and pension examination in July 2010.  The examiner noted that the claims folder and medical records were available and reviewed.  History was provided to the effect that that appellant had been evaluated at VA for bilateral knee pain going back for over one year prior to surgery.  It was noted that he had not responded to conservative measures and that after further evaluation and orthopedic consultation, agreed to undergo right total knee arthroplasty.  It was reported that the appellant continued to have pain in the right knee but that further evaluation did not reveal any obvious etiology.  The examiner stated that the Veteran subsequently presented with an abscess along the incision line that was drained and cultured and that he was found to have a methicillin-resistant staph infection in the prosthetic knee joint.  It was reported that in early November 2007, the prosthetic knee was removed, an antibiotic plug was implanted and he was started on a six-week course of intravenous Vancomycin.  The examiner stated that the Veteran responded to the antibiotics with proven clearing of infection and underwent a repeat total right knee prosthetic arthroplasty at the Maine Medical Center. 

The examiner stated that subsequent to the repeat arthroplasty, there had been no indication of infection.  It was reported that the Veteran had current symptoms of intermittent right knee pain, as well as complaints that the knee tended to become somewhat weak after walking one to two miles with tripping.  He stated that knee swelled at times and that it felt somewhat tight.  The Veteran related that he noted pain going up stairs, and that he sensed limited motion and weakness after he bended it beyond a certain point.  He reported standing limitations of 30 to 45 minutes and walking limitations of one to two miles.  It was reported that he did not use a knee brace or cane for ambulation assistance.  He reported weekly flare-up of pain when he was on his feet too long that lasted for several hours which were alleviated by getting off his feet and taking narcotic painkillers.  The appellant stated that the knee felt stiffer and that he had difficulty bending and squatting.  It was noted that current treatment consisted only of analgesics  

The Veteran related that while receiving Vancomycin, he had issues with erythroderma and pruritis which had resolved, but that he subsequently developed itchy and peeling skin on the dorsum of the hands, bilaterally, that extended into the fingers.  He reported becoming depressed over losing his job since the total knee replacement.  It was noted that the appellant had been employed in mechanical maintenance working on heavy machinery and had held the job for 38 years until being terminated in January 2009 due to being out too long for right knee problems.  

On physical examination, the Veteran was observed to have a slightly antalgic gait.  There was no peripheral edema.  The right knee showed postoperative changes of total right knee replacement with some bony enlargement anteriorly.  There was a well-healed surgical scar that was superficial, flat and did not adhere to underlying tissues.  There was no sign of breakdown or cheloid formation, edema, redness or other signs of inflammation.  The scar did not appear to affect the motion or function of the knee joint.  There was no knee effusion.  The knee was stable medially and laterally.  The drawer sign was negative.  Extension was -5 degrees and flexion was -5 to 100 degrees.  There was slight objective evidence of pain with motion.  Following three repetitions of range of motion, there was no change in range of motion and no objective evidence of pain.  The examiner stated that based on the history and results obtained on current examination, no additional loss of range of motion was likely to be expected during flare-ups.

Following examination, the right knee diagnosis was right knee arthritis, post right total knee replacement, post methicillin-resistant staph, right knee joint infection, post vancomycin therapy, post removal of original total knee replacement, and post repeat total knee replacement arthroplasty following successful treatment of joint infection.  The examiner opined that it was not likely that the Veteran sustained any additional disability as the result of VA medical/surgical services received.  It was noted that although there was short-term disability due to the knee infection and the need for subsequent surgery, his current examination showed that he had fully recovered from the infection and recovered from the second knee replacement.  It was found that the current degree of disability was likely the same extent of disability that would be present as a residual of the initial total knee replacement had the infection not occurred.  The examiner stated that there was no indication that the Veteran had any complications or additional disability as the result of intravenous Vancomycin therapy other than minor residual dermatitis of the fingers and hands.  

The examiner added that the risk of joint infection following total joint replacement was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  He referenced the orthopedic consultation on January 29, 2007 as showing that the risks, benefits and alternatives were discussed with the Veteran and his wife at that time.  

Legal Analysis

The Board finds that although the appellant contends that he developed additional disability of the right knee as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, neither the VA nor the private records support this assertion.  Specifically, the Veteran maintains that there was inadequate follow-up on VA's part leading to serious infection and a failed total knee replacement requiring a repeat arthroplasty.  However, the evidence does not suggest that the appellant did not receive the care to which he was entitled while he was being followed by VA after his surgery.

In reviewing VA outpatient records dating from January 2007, it is noted that the Veteran gave informed consent for the right total knee replacement to be performed and that all attendant risks and benefits were explained to him on several occasions as recited above.  Following surgery, he received regular, extensive, and continuing follow-up and treatment, including diagnostic work-up, as delineated to some extent above.  There is no indication that VA follow-up and treatment were lacking or that VA was inattentive to his complaints.  On the contrary, he was encouraged to report his symptoms as indicated in a clinic note dated in April 2007.  The record reflects that when the appellant was examined for VA compensation and pension purposes in July 2010, the VA examiner presented a detailed and comprehensive overview of the case based on careful consideration of the record and a physical examination.  While noting that there had been some short-term worsening due to infection and abatement leading to additional surgery, the examiner stated that the appellant had fully recovered from the infection and the second knee replacement.  He indicated that although the appellant had had some residual symptomatology following the second total right knee replacement, including some limitation of motion, and increased functional and activity restrictions, the level of impairment was such that the current degree of disability was likely to the same extent as if the infection had not occurred.  It was found that there had been no complications or additional disability from Vancomycin therapy other than minor residual dermatitis.  The examiner concluded that it was not likely that the Veteran sustained any additional disability as the result of the VA medical/surgical services received.

The Board would point out that the Veteran is competent to report the symptoms and disability associated with total right knee replacement following initial surgery in March 2007. See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  In this case, it is clearly documented that there was a temporary increase in disability after the initial operation leading to additional surgery.  However, while he may subjectively feel that he has additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part, this is a complex medical issue that is beyond his expertise. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote four that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The clinical professional has the greater skill in this regard.  As such, this question was addressed by the VA examiner in detail in the 2010 report who indicated that the development of infection and any current degree of disability were within the foreseeable consequences of total knee replacement of which the Veteran had been apprised prior to surgery.  The examiner did not indicate that the appellant did not receive inadequate or inappropriate treatment by VA.  This opinion is more probative than the Veteran's lay assertions.  Therefore, after careful consideration of the evidence, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  The evidence of record against the Veteran's claim outweighs the evidence in favor of it his contentions that he developed additional permanent disability of the right knee due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  As such, any residual symptomatology or current impairment of the right knee are events reasonably foreseeable.  In this instance, the more competent and probative evidence shows that there was no negligence or fault on VA's part or an event not reasonably foreseeable.

In summary, the evidence preponderates against a finding that there was additional disability as a result of an event not reasonably foreseeable or carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing medical treatment after surgery on March 30, 2007, and the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability of the right knee is not warranted.  The preponderance of the evidence is against the claim and it is denied.

Finally, the Board would also point out that as compensation under 1151 for residuals of right knee total arthroplasty is not established, there is no legal basis to find that bilateral hand dermatitis, back pain, right leg pain and a psychiatric disorder are secondary thereto.  As the law and not the evidence is dispositive in this instance, these claims must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that Veteran is not entitled to compensation for bilateral hand dermatitis, back pain, right leg pain and a psychiatric disorder as secondary to right total knee replacement.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of repeat right knee total arthroplasty is denied.

Compensation for bilateral hand dermatitis as secondary to right knee total arthroplasty is denied.

Compensation for disability manifested by back pain as secondary to residuals of right knee total arthroplasty is denied.

Compensation for disability manifested by right leg pain as secondary to residuals of right knee total arthroplasty is denied.

Compensation for an acquired psychiatric disorder as secondary to residuals of right knee total arthroplasty is denied.



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


